

113 S2025 IS: Data Broker Accountability and Transparency Act
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2025IN THE SENATE OF THE UNITED STATESFebruary 12, 2014Mr. Rockefeller (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require data brokers to establish procedures to ensure the accuracy of collected personal
			 information, and for other purposes.1.Short titleThis Act may be cited as the
		  Data Broker Accountability and Transparency Act.2.DefinitionsIn this Act:(1)CommissionThe term Commission means the Federal Trade Commission.(2)Data brokerThe term data broker means a commercial entity that collects, assembles, or maintains personal information
			 concerning an individual who is not a customer or an employee of that
			 entity in order to sell the information or provide third party access to
			 the information.(3)Non-public informationThe term non-public information means information about an individual that is of a private nature, not available to the general
			 public, and not obtained from a public record.(4)Public record informationThe term public record information means information about an individual that has been obtained originally from records of a Federal,
			 State, or local government entity that are available for public
			 inspection.3.Prohibition on obtaining or solicitation to obtain personal information by false pretenses(a)In generalIt shall be unlawful for a data broker to obtain or attempt to obtain, or cause to be
			 disclosed or attempt to cause to be disclosed to any person, personal
			 information or any other information relating to any person by making a
			 false, fictitious, or fraudulent statement or representation to any
			 person, including by providing any document to any person, that the
			 data broker knows or
			 should know to be forged, counterfeit, lost, stolen, or fraudulently
			 obtained, or contains a false, fictitious, or fraudulent statement or
			 representation.(b)SolicitationIt shall be unlawful for a data broker to request a person to obtain personal information,
			 or any other information, relating to any other person if the data broker
			 knows or should know that the person to whom the request is
			 made will obtain or attempt to obtain that information in the manner
			 described in subsection (a).4.Personal  information(a)AccuracyA data broker shall establish reasonable procedures to ensure the maximum possible accuracy
			 of the personal information it collects, assembles, or maintains, and any
			 other information it collects, assembles, or maintains that specifically
			 identifies an individual, unless the information only identifies an
			 individual's name or address.(b)Exception; fraud databasesNotwithstanding subsection (a), a data broker may collect or maintain information that may
			 be inaccurate with respect to a particular individual if that information
			 is being collected or maintained solely for the purpose of—(1)indicating whether there may be a discrepancy or irregularity in the personal information that is
			 associated with an individual;(2)helping to identify, or to authenticate the identity of, an individual; or(3)helping to protect against or investigate fraud or other unlawful conduct.(c)Consumer accessA data broker shall provide an individual a means to review any personal information or other
			 information that specifically identifies that individual, that the data
			 broker collects, assembles, or maintains on that individual, unless an
			 exception applies under
			 section 5.(d)Review requirementsThe means for review under subsection (c) shall be provided—(1)at an individual's request;(2)after verifying the identity of the individual;(3)at least 1 time per year; and(4)at no cost to the individual.(e)NoticeA data broker shall maintain an Internet Web site and place a
			 clear and conspicuous
			 notice on that Internet Web site instructing an individual—(1)how to review the information described under subsection (c); and(2)how to express a preference with respect to the use of personal information for marketing purposes
			 under subsection (g).(f)Disputed informationAn individual whose personal information is maintained by a data broker may dispute the
			 accuracy of any information described under subsection (c) by requesting,
			 in writing, that the data broker correct the information. A data broker,
			 after verifying the identity of the individual making
			 the request, and unless there are reasonable grounds to believe the
			 request
			 is frivolous or irrelevant, shall—(1)with regard to public record information—(A)inform the individual of the source of the information and, if reasonably available, where to
			 direct the individual's request for correction; or(B)if the individual provides proof that the public record has been corrected or that the data broker
			 was reporting the information incorrectly, correct the inaccuracy
			 in the data broker's records; and(2)with regard to	non-public information—(A)note the information that is disputed, including the individual's written request;(B)if the information can be independently verified, use the reasonable procedures established under
			 subsection (a) to independently verify the information; and(C)if the data broker was reporting the information incorrectly, correct the inaccuracy
			 in the data broker's records.(g)Certain marketing informationA data broker that maintains any information described under subsection (a) and that uses,
			 shares, or sells that information for marketing purposes shall provide
			 each individual whose information it maintains with a reasonable means of
			 expressing a preference not to have that individual's information used for
			 those purposes. If an individual expresses such a preference, the
			 data broker may not use, share, or sell that individual's
			 information for marketing purposes.(h)Persons regulated by the Fair Credit Reporting ActA data broker shall be deemed in compliance with this section with respect to information
			 that is subject to the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) if the data broker is in compliance with sections 609, 610, and
			 611 of that Act (15 U.S.C. 1681g, 1681h, 1681i).5.RegulationsNot later than 1 year after the date of enactment of this Act, the Commission shall promulgate
			 regulations under section 553 of title 5, United States Code, to implement
			 and enforce the requirements of this Act, including—(1)a requirement that a data broker establish measures that facilitate the auditing or
			 retracing of any internal or external access to, or transmission of, any
			 data containing personal information collected, assembled, or maintained
			 by the data broker;(2)the establishment of a centralized Internet Web site for the benefit of consumers that lists the
			 data brokers subject to section 4 and provides additional information to
			 consumers about their rights under this Act;(3)if the Commission considers a data broker outside the scope of the purposes of this Act, the
			 exclusion of that data broker from the applicability of this Act, such as,
			 if the Commission considers it appropriate for exclusion, a data broker
			 who processes
			 information collected by or on behalf of and received from or on behalf of
			 a nonaffiliated third party concerning an individual who is a customer or
			 an employee of that third party to enable that third party, directly or
			 through parties acting on its behalf, to provide benefits for its
			 employees or directly transact business with its customers;(4)any exceptions, that the Commission considers necessary, to the auditing and retracing requirements
			 under
			 paragraph (1) to further or protect law
			 enforcement or national security activities; and(5)any exceptions, that the Commission considers necessary, to an individual's right to review the
			 information described under section 4(c), such as for child
			 protection, law enforcement, fraud prevention, or other legitimate
			 government purposes.6.Enforcement(a)In generalA violation of a regulation prescribed under this Act shall be treated as a violation of a rule
			 defining an unfair or a deceptive act or practice under section
			 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(b)Powers of CommissionThe Commission shall enforce this Act in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and
			 provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any data broker
			 who violates a regulation prescribed under this Act shall be subject to
			 the penalties and
			 entitled to the privileges and immunities provided in the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.).(c)Enforcement by State attorneys general(1)Civil actionExcept as provided under paragraph (3)(B), in any case in which the attorney general of a State, or
			 an official or agency of a State, has
			 reason to believe that an interest of the residents of that State has been
			 or is threatened or adversely affected by a data broker who violates a
			 regulation prescribed under this Act, the attorney general, official, or
			 agency of the State, as parens patriae, may bring a civil
			 action on behalf of the residents of the State in a district court of the
			 United States of appropriate jurisdiction—(A)to enjoin further violation of this Act by the defendant;(B)to compel compliance with this Act;(C)to obtain damages, restitution, or other compensation on behalf of such residents, or to obtain
			 such further and other relief as the court may deem appropriate; or(D)to obtain civil penalties in the amount determined under paragraph (2).(2)Civil
		penalties(A)CalculationFor purposes of imposing a civil penalty under paragraph (1)(D), the amount determined under this
		paragraph is the amount calculated by multiplying the number of separate violations
			 of a rule
			 by an amount not greater
		than $16,000.(B)Adjustment for
		inflationBeginning on the date that the Consumer Price Index is
		first published by the Bureau of Labor Statistics that is after 1 year after
		the date of enactment of this Act, and each year thereafter, the amount
		specified in subparagraph (A) shall be increased by the percentage increase in the
		Consumer Price Index published on that date from the Consumer Price Index
		published the previous year.(3)Intervention by the Commission(A)NoticeA State shall provide prior written notice of any civil action under paragraph (1) to the
			 Commission
			 and provide the Commission with a copy of its complaint, except in any
			 case in which such prior notice is not feasible, in which case the State
			 shall serve such notice immediately upon instituting such action.(B)Intervention by the CommissionThe
			 Commission shall have the right—(i)to intervene in the civil action under paragraph (1);(ii)upon so intervening, to be heard on all matters arising in that civil action; and(iii)to file petitions for appeal of a decision in that civil action.(C)Limitation on State action while Federal action is pendingIf the Commission has instituted a civil action for violation of this Act, no State attorney
			 general, or official or agency of a State, may bring an action under this
			 subsection during the pendency of that action against any defendant named
			 in the complaint of the Commission for any violation of this Act alleged
			 in the complaint.(4)ConstructionFor purposes of bringing any civil action under paragraph (1), nothing in this Act shall be
			 construed to prevent an attorney general of a State from exercising the
			 powers conferred on the attorney general by the laws of that State—(A)to conduct investigations;(B)to administer oaths or affirmations; or(C)to compel the attendance of witnesses or the production of documentary and other evidence.7.Effect on other laws(a)Preservation of
		Commission authorityNothing in this Act may be construed in any way to
		limit or affect the Commission's authority under any other provision of
		law.(b)Preservation of other Federal lawNothing in this Act may be construed in any way to supersede, restrict, or limit the application of
			 the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) or any other Federal law.